            Post-Confirmation Service List—As of November 15, 2019
             In re Texas Pellets, Inc., et al., Case No. 90126 (jointly administered)

LIQUIDATING TRUSTEE                               OTHER PARTIES
Liquidating Trustee Allison Byman
Byman & Associates PLLC                           James W. King
7924 Broadway, Suite 104                          Offerman & King, L.L.P.
Pearland, TX 77581                                6420 Wellington Place
                                                  Beaumont, Texas 77706
COUNSEL TO THE LIQUIDATING                        Counsel for Port of Port Arthur Navigation
TRUSTEE                                           District of Jefferson County, Texas
Catherine Lasky
Lasky Murphy                                      Eric J. Taube
715 Girod Street, Suite 250                       Mark C. Taylor
New Orleans, LA 70130                             Waller Lansden Dortch & Davis, LLP
                                                  100 Congress Ave., Suite 1800
Jason Burge                                       Austin, Texas 78701
Fishman Haygood                                   eric.taube@wallerlaw.com
201 St. Charles Avenue                            mark.taylor@wallerlaw.com
Suite 4600                                        Counsel for North American Procurement
New Orleans, LA 70170-4600                        Company

REORGANIZED DEBTORS                               Patrick Kelley
c/o C. Davin Boldissar                            Patrick Kelley, PLLC
Locke Lord LLP                                    112 East Line Street, Suite 203
601 Poydras Street, Suite 2660                    Tyler, Texas 75702
New Orleans, Louisiana 70130-6036
                                                  Kenric D. Kattner
Joshua P. Searcy, Esq.                            Haynes and Boone, LLP
Searcy & Searcy, P.C.                             1221 McKinney Street
446 Forest Square                                 Suite 2100
Longview, Texas 75605                             Houston, TX 77010
                                                  Counsel for RPA Advisors, LLC
BOND TRUSTEE
UMB Bank, National Association, as Trustee,       Jarom J. Yates
c/o, Daniel S. Bleck                              Haynes and Boone, LLP
Mintz, Levin, Cohn, Ferris, Glovsky and           2323 Victory Ave., Suite 700
Popeo, P.C.,                                      Dallas, Texas 75219
One Financial Center                              Counsel for RPA Advisors, LLC
Boston, Massachusetts 02111

OFFICE OF THE UNITED STATES
TRUSTEE
Office of the United States Trustee
c/o John Vardeman
110 N. College, Suite 300
Tyler, Texas 75702                                                  EXHIBIT A
